Name: Commission Regulation (EEC) No 1404/90 of 23 May 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons, apricots, peaches and strawberries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/78 Official Journal of the European Communities 24. 5. 90 COMMISSION REGULATION (EEC) No 1404/90 of 23 May 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce , broad-leaf endives, carrots, artichokes, melons, apricots, peaches and strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary mechanism applicable to trade in fresh fruit and vegetables from 1 January 1990 ; whereas those products include tomatoes, lettuce, broad-leaf endives, carrots, arti ­ chokes, melons, apricots, peaches and strawberries ; Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter referred to as the 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 1079/90 (5) determines a period I for the abovementioned products with the exception of strawberries for the period 30 April to 27 May, a period III for strawberries from 30 April to 13 May and a period II within the meaning of Article 2 of Regulation (EEC) No 3210/89 from 14 to 27 May ; whereas the outlook for Spanish consignments to the rest of the Community market indicate that a period I should be determined for tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons and strawberries for June 1990 ; whereas that outlook indicates that a period II and indicative ceilings should be determined for peaches and apricots for June 1990 also ; Whereas it should be pointed out that the provisions of Regulation (EEC) No 3944/89 on statistical monitoring apply, the use of exit documents for Spanish consign ­ ments and the various notifications from the Member States are to apply to ensure that the STM operates ; Whereas the need for accurate information warrants noti ­ fications to the Commission on the statistical monitoring of trade to be made at shorter intervals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For tomatoes (CN code 0702 00 90), cabbage lettuce (CN code 0705 11 10), lettuce other than cabbage lettuce (CN code 0705 19 00), broad-leaf endives (CN code ex 0705 29 00), carrots (CN - code ex 0706 10 00), arti ­ chokes (CN code 0709 10 00), melons (CN code 0807 10 90), apricots (CN code 0809 10 00) from 28 May to 3 June and from 25 June to 1 July 1990 , peaches (CN code ex 0809 30 00) from 28 May to 3 June and from 25 June to 1 July 1990 and strawberries (CN code 0810 10 10) the periods referred to in Article 2 of Regula ­ tion (EEC) No 3210/89 shall be as set in the Annex. 2. For apricots from 4 to 24 June 1990 and peaches from 4 to 24 June 1990 :  the indicative ceilings referred to in Article 83 (1 ) of the Act of Accession, and  the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be as fixed in the Annex . Article 2 1 . For consignments from Spain to the rest of the Community market excepting Portugal of the products mentioned in Article 1 , the provisions of Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. However,  the notifications provided for in Article 2 (2) of Regu ­ lation (EEC) No 3944/89 shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week,  the notifications provided for in Article 8 (2), first indent, of Regulation (EEC) No 3944/89 shall be made twice a week, each Tuesday and Thursday at the latest in respect of quantities consigned since the last notification. 2. The notifications provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products subject to a period II or to a period III shall be forwarded to the Commission on Tuesday of each week at the latest in respect of the preceding week. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 312, 27. 10 . 1989, p. 6. (2) OJ No L 86, 31 . 3 . 1989, p. 35 . (3) OJ No L 379, 28 . 12. 1989, p. 20. (4) OJ No L 27, 31 . 1 . 1990, p. 14. (4 OJ No L 108, 28 . 4. 1990, p. 79 . 24. 5. 90 Official Journal of the European Communities No L 133/79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1990. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 28 May to 1 July 1990 Description CN code Period Tomatoes 0702 00 90 I Cabbage lettuce 0705 11 10 I Lettuce other than cabbage lettuce 0705 19 00 I Broad-leaf endives ex 0705 29 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Melons 0807 10 90 I Apricots 0809 10 00 (') I Peaches ex 0809 30 00 (') I Strawberries 0810 10 10 I (') 28 May to 3 June and 25 June to 1 July 1990 . Description CN code Indicative ceiling(tonnes) Period Apricots 0809 10 00 4 to 24 June 1990 : 8 000 II Peaches ex 0809 30 00 4 to 24 June 1990 : 15 000 II